[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-16044                 ELEVENTH CIRCUIT
                                                                 APRIL 21, 2011
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                       D. C. Docket No. 09-20520-CR-JEM


UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

JORGE PINEIRO,
                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (April 21, 2011)

Before EDMONDSON, WILSON and FAY, Circuit Judges.



PER CURIAM:

      Jorge Pineiro appeals his convictions for drug conspiracy and substantive

drug offenses, 21 U.S.C. §§ 841(a)(1), 846, and 963. No reversible error has been
shown; we affirm.

      Trial testimony revealed that Pineiro worked for United Parcel Service

(“UPS”) as a cargo handler at the Miami International Airport. Authorities with

UPS had been alerted to a suspicious package aboard a cargo plane arriving in

Miami from the Dominican Republic. With the aid of surveillance cameras,

authorities discovered that Pineiro had removed the package from the tarmac, hid it

in a grocery bag under a bag of potato chips, and put it in his car. Pineiro’s

codefendants (two of his fellow coworkers) later removed the package from

Pineiro’s car and exited the airport in two separate cars. Law enforcement officers

conducted a traffic stop and discovered that the package contained 2,883 grams of

cocaine.

      At trial, Immigration and Customs Enforcement special agent Marco Suarez

testified for the government. Suarez had interviewed Pineiro after arresting him

and issuing him Miranda1 warnings. In pertinent part, Suarez testified (1) that

Pineiro told him that one of his codefendants had asked Pineiro to remove the

package and (2) that, although the codefendant had not told him what was in the

package, Pineiro thought the package contained either drugs or money. On redirect

examination, Suarez answered that he had no way to verify whether Pineiro’s



      1
          Miranda v. Arizona, 86 S. Ct. 1602, 1624 (1966).

                                               2
statement about his lack of knowledge of what was in the package was true: “All I

had was the statement he made to me.” Pineiro objected to this line of questioning

and moved for a mistrial, arguing that Pineiro’s lack of knowledge could be

verified by the statements of his codefendants, who had admitted that they did not

tell Pineiro what was in the package.

      On appeal, Pineiro argues that the district court abused its discretion in

denying his motion for a mistrial because the government improperly questioned

Suarez on re-direct examination about Pineiro’s post-arrest statement that he did

not know the contents of the package. He contends that the questioning produced

the erroneous and false conclusion that no corroboration existed for the statement.

      We review the district court’s denial of a mistrial motion for an abuse of

discretion. United States v. Ettinger, 344 F.3d 1149, 1161 (11th Cir. 2003). A

defendant is entitled to a mistrial only upon a showing of substantial prejudice.

United States v. Chastain, 198 F.3d 1338, 1352 (11th Cir. 1999). In addition,

prosecutorial misconduct requires a new trial only if we conclude that the

prosecutor’s remarks (1) were improper and (2) prejudiced defendant’s substantial

rights. United States v. Hernandez, 145 F.3d 1433, 1438 (11th Cir. 1998).

      We discern no abuse of discretion here and conclude that the government

made no improper remarks. That Pineiro’s codefendants may not have expressly



                                          3
informed Pineiro that the package contained cocaine does not fully corroborate

Pineiro’s statement that he did not know personally what the package contained.

The government never implied that the codefendants had implicated Pineiro or that

the codefendants had contradicted Pineiro’s statement that his codefendant had

never told him of the package’s contents. Thus, Suarez’s statement that no

additional evidence showed Pineiro’s complete lack of knowledge about the

contents of the package other than Pineiro’s own statement was not false or

misleading.

      More important, and even assuming the question was improper, we cannot

say the government’s line of questioning prejudiced Pineiro’s substantial rights

given the wealth of evidence against him. Video evidence showed Pineiro

removing the package and hiding it in a grocery bag before taking it to his car.

And Pineiro told Suarez that he thought the package contained money or drugs. In

addition, Suarez testified as an expert that the package felt like “three kilograms of

brick narcotics that were bound together very tightly with tape.” See United States

v. Rouco, 765 F.2d 983, 992 (11th Cir. 1985) (explaining that prejudicial testimony

is less likely to mandate a mistrial when there is other significant evidence of guilt

that reduces the likelihood that the otherwise improper testimony had a substantial




                                           4
impact on the verdict of the jury).2

       AFFIRMED.




       2
          Because we conclude that no improper remark or substantial prejudice occurred, we
reject Pineiro’s argument that the government’s line of questioning improperly shifted the
burden to him to prove his lack of knowledge. See United States v. Simon, 964 F.2d 1082, 1086
(11th Cir. 1992) (recognizing that a prosecutor’s comment may be so prejudicial as to shift the
burden of proof and may require reversal if the misconduct is so pronounced and persistent that
it permeates the entire atmosphere of the trial). And even still, the district court properly
instructed the jury on the government’s burden of proof.

                                               5